Case 3:19-cv-00876-JPG-GCS Document 9 Filed 09/06/19 Page 1 of 3 Page ID #248



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

  RYAN AND TAMMY MARKUS,                                )
                                                        )
                 Plaintiffs,                            )
                                                        )
  v.                                                    )
                                                        )         Civil Action No. 3:19-cv-876
  LAKEVIEW LOAN SERVICING, LLC and                      )
  LOANCARE, LLC,                                        )
                                                        )
                 Defendants.
                                                        )




 LAKEVIEW LOAN SERVICING, LLC’s CERTIFICATE OF INTERESTED PERSONS
             AND CORPORATE DISCLOSURE STATEMENT

         Defendant Lakeview Loan Servicing, LLC (“Lakeview”) hereby submits the following

 Certificate of Interested Persons and Corporate Disclosure Statement pursuant to Rule 7.1 of the

 Federal Rules of Civil Procedure as follows:

         1.     Lakeview is a Delaware limited liability company and is wholly-owned by Bayview

 MSR Opportunity Corp. (“Bayview”). No publicly-held corporation holds ten percent or more of

 Lakeview’s or Bayview’s stock.

         2.     Counsel is not aware of any other entities or persons, other than those identified

 herein, that have a financial interest that could be substantially affected by the outcome of this

 case.




  39923869v1                                     1
Case 3:19-cv-00876-JPG-GCS Document 9 Filed 09/06/19 Page 2 of 3 Page ID #249



 Dated: September 6, 2019          Respectfully,

                                   TROUTMAN SANDERS LLP

                             By:   /s/ Ethan G. Ostroff
                                   Ethan G. Ostroff
                                   ethan.ostroff@troutmansanders.com
                                   TROUTMAN SANDERS LLP
                                   222 Central Park Ave., Suite 2000
                                   Virginia Beach, Virginia 23462
                                   Telephone: (757) 687-7541
                                   Facsimile: (757) 687-1541

                                   Counsel for Defendants Lakeview Loan Servicing,
                                   LLC and LoanCare, LLC




  39923869v1                          2
Case 3:19-cv-00876-JPG-GCS Document 9 Filed 09/06/19 Page 3 of 3 Page ID #250



                                  CERTIFICATE OF SERVICE

         I certify that I filed the foregoing Lakeview Loan Servicing, LLC’s Certificate of

 Interested Persons and Corporate Disclosure Statement using the Court’s ECF system which will

 give electronic notification to the following parties of record:

                                   Counsel for Plaintiff:
                                     Travis W. Cohron
                                       Mike Maxwell
                        CLARK QUINN MOSES SCOTT & GRAHN, LLP
                              320 N. Meridian Street, Ste. 1100
                                   Indianapolis, IN 46204
                                tchoron@clarkquinnlaw.com
                               mmaxwell@clarkquinnlaw.com



 this 6th day of September, 2019.


                                                 s/ Ethan G. Ostroff




  39923869v1                                       3
